Appeal by the defendant (1) from a judgment of the Supreme Court, Richmond County (Felig, J.), rendered April 18, 1991, convicting him of attempted criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence, and (2) by permission, from an order of the same court (Garry, J.), dated June 23, 1992, which denied his motion pursuant to CPL 440.10 to vacate the judgment of conviction.
Ordered that the judgment and order are affirmed.
The defendant failed to preserve for appellate review the issue that the court failed to impose the sentence promised upon his plea of guilty. In any event, there is no merit to the defendant’s claim. Bracken, J. P., Balletta, Eiber, O’Brien and Pizzuto, JJ., concur.